Citation Nr: 1636669	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for tension headaches.  

2.  Entitlement to a disability rating in excess of 20 percent for a left knee injury with scar.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a  nervous condition.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1984  and from September 1990 to August 1991.  He also had service with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 (headaches; left knee) and September 2010 rating decision (PTSD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing in connection with his appeal.  The record indicates that the Veteran was a "no show" for the scheduled hearing.  The Veteran has not presented good cause for failure to report for the hearing and has not requested a new hearing.  The hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704(d).

In this case, the Veteran claimed entitlement to service connection for PTSD.  Review of the record also shows that the Veteran was previously denied entitlement to service connection for a nervous condition by a January 2003 rating decision.  The Board finds that the Veteran's claim for service connection for PTSD also raises the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board must remand the case for additional development.  The Statements of the Case issued in September 2011 reflect electronic review of VA medical treatment records dated to September 2011.  However, the most recent VA medical treatment records are dated in August 2010 and were requested in September 2010.  The Board is unable to review the VA medical treatment records considered by the AOJ.  VA treatment records, even if not in the claims folder, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must be remanded to ensure that the VA medical treatment records are available for review.

In addition, as the case is being remanded and the most recent VA medical examinations were provided more than 6 years ago, the Veteran must be provided new VA medical examinations concerning his service-connected tension headaches and injury, left knee, with scar.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding the issue as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for nervous condition.  

2.  Request updated VA medical treatment records from VAMC Birmingham from September 2010 to the present.   

3.  Schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's left knee disability.  The claims file must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

Report all manifestations and symptoms of the left knee, to include range of motion findings and whether the scar is painful.  Test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

Rationale must be provided for any opinion reached.  

4.  Schedule the Veteran for a VA examination concerning the nature and severity of service-connected tension headaches.  The claims file must be made available for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  

Address the current nature and severity of the Veteran's headaches, to include the frequency and duration of any characteristic prostrating attacks as well as whether there is any economic inadaptability resulting therefrom.

Rationale must be provided for any opinion reached.  

5.  Following completion of the above and any other development indicated, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case.  Provide time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




